                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The S ilvio J. Mo llo Building
                                                     One Saint Andrew 's Plaza
                                                     New York, New York 10007



                                                     May 28, 2021

ByECF

The Honorable Sidney H. Stein                                          MEMO ENDORSED
Chief United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

   Re:     United States v. Jamil Banks, 20 CR 284 (SHS)

Dear Judge Stein,

        The Government writes on behalf of the parties to request respectfully an extension of the
current schedule for pretrial submissions pending resolution of the defendant's motion to suppress.
The parties anticipate that the resolution of that motion will substantially shape their submissions
and may separately result in a prompt pretrial resolution of the case. For that reason, the parties
jointly request that the date by which the parties must submit their requests to charge, proposed
voir dire, and any in limine motions be extended from June 8, 2021 to June 18, 2021 and any
responses thereto from June 15 , 2021 to June 21, 2021, which the parties appreciate may require a
parallel adjournment of the pretrial conference on June 22, 2021 to a date and time of convenience
to the Court in advance of the trial scheduled to begin on July 12, 2021,

                                              Respectfully submitted,

                                              AUDREY STRAUSS
                                              United States Attorney

                                          By:J'~~1J4
                                              Thomas John Wright
                                              Assistant United States Attorney
                                              (212) 637-2295

cc: John Meringolo (Counsel to Defendant Jamil Banks) (by ECF)

The request to extend the deadlines as set forth above is granted. The final pretrial
conference is adjourned to June 29, 2021, at 11:00 a.m.

Dated: New York, New York
          May 28, 2021                                 SO ORDERED:



                                                           ~
